*51SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the district court’s judgment entered on August 25, 2003, is VACATED and REMANDED.
The government appeals from the order of the district court, granting Defendant Appellant Theo Frazier a new trial pursuant to Fed.R.Crim.P. 33, after a jury had found Frazier guilty of conspiracy to distribute and to possess with intent to distribute at least five grams of crack cocaine, see 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846, and distribution and possession with intent to distribute approximately 1.5 grams of crack cocaine, see id. § 841(a)(1), (b)(1)(C); 18 U.S.C. § 2. The district court concluded that its failure sua sponte to instruct the jury at the start of trial as to law relevant to the defense theory of the case was a “fundamental defect” requiring a new trial. Op. at 4.
Following the entry of the appealed order, the Supreme Court ruled that testimonial out-of-court statements by unavailable witnesses are barred by the Sixth Amendment’s Confrontation Clause unless the defendant had a prior opportunity to cross-examine the declarant. Crawford v. Washington, — U.S. —, 124 S.Ct. 1354, 1374, 158 L.Ed.2d 177 (2004). In Frazier’s case, the government had sought to prove the charged conspiracy, at least in part, through testimonial out-of-court statements, specifically, the guilty plea allocutions of alleged co-conspirators. In response to an inquiry by this court, Frazier submits that Crawford provides a further ground for granting him a new trial. The government disagrees, arguing that any Crawford error in this case was harmless. See Fed.R.Crim.P. 52(a).
We think it best that this issue be resolved in the first instance by the district court, whose supervision of the trial gives it unique insights into this question. Moreover, because resolution of the Crawford point may moot the issue now on appeal, we remand to allow the district court to consider whether Crawford provides a further basis for granting a new trial. Towards this end, we vacate the original order of a new trial, but in so doing we intimate no view either on the district court’s previously stated ground for granting Rule 33 relief or on the Crawford question. In short, we place no restrictions on the district court’s ability, on remand, to grant or deny Rule 33 relief as it deems appropriate given the law and the evidence.
Should either party seek appellate review of any Rule 33 order entered by the district court on remand, the Clerk of the court, in the interests of judicial economy, is to refer the matter to this panel.
Accordingly, the district court’s judgment is hereby VACATED and REMANDED for further proceedings consistent with this order.